HOBSON, Judge.
Appellants appeal a final judgment entered against them for damages suffered due to appellee’s breach of warranty.
The sole point on appeal is whether or not it is reversible error to admit into evidence a pamphlet which is admittedly hearsay.
We have carefully reviewed the record and it is quite clear that even if the admission of the pamphlet was error it was harmless error. Two expert witnesses testified independently that under-inflation or overloading, or both, caused the tire in question to blow out and that there was no manufacturing defect in the tire. These two experts were produced by the appellee, whose attorney had used the pamphlet. The only other expert, who was the appellants’ witness, could not testify as to what caused the tire to blow out nor whether there was a manufacturing defect.
It is apparent that the pamphlet was merely cumulative of the evidence presented to the jury by the experts and clearly falls within Florida Statute § 59.041, F.S.A., commonly known as the harmless error statute.
For the foregoing reasons the judgment appealed is affirmed.
Affirmed.
PIERCE, C. J., and MANN, J., concur.